Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20      PageID.616    Page 1 of 22




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 18-20037
                                                   HON. DENISE PAGE HOOD
v.

JAMEL HUNT,

     Defendant.
___________________________________________/

           ORDER GRANTING DEFENDANT’S EMERGENCY
             MOTION FOR IMMEDIATE REDUCTION OF
         SENTENCE (COMPASSIONATE RELEASE) [ECF No. 37]

I.    Introduction

      Defendant has filed an Emergency Motion for Immediate Reduction of

Sentence (Compassionate Release) [ECF No. 37] (the “Motion”), pursuant to the First

Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A)(i). Defendant asks the Court to

modify his 30 month term of imprisonment to time served and to impose a special

condition that he serve a period of home confinement on supervised release.

Defendant asserts that this will allow him to protect himself, the Bureau of Prisons

(“BOP”) at FCI Milan, and the community from the spread of the Novel Coronavirus

2019 (“COVID-19”), by sheltering in place at his residence. The Government has

filed a response in opposition to Defendant’s Motion.
                                         1
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20        PageID.617    Page 2 of 22




II.   Background

      In October 2007, Defendant was sentenced to a term of probation under the

Holmes Youthful Trainee Act (“HYTA”) after committing an armed robbery. While

on probation, Defendant twice violated the court’s order by drug trafficking and

committing the crimes of felony firearm and armed robbery. Defendant was sentenced

to three years for the armed robbery and a consecutive sentence of two years for the

felony firearm. Defendant was released on parole on May 20, 2014, and he was

discharged from supervision two years later.

      On July 27, 2017, law enforcement discovered evidence that resulted in the

charges upon which Defendant was convicted in this case – the creation and

possession of more than 15 fraudulent credit cards based on stolen identities.

Defendant stated he learned how to conduct this type of fraud while in prison with the

Michigan Department of Corrections (“MDOC”). He would purchase the stolen

accounts from various websites and then met with someone to have the fraudulent

cards created on device making equipment.

      Defendant entered a guilty plea on two counts: (1) possession of fifteen or more

unauthorized access devices; and (2) aggravated identity theft. He was sentenced to

a term of 30 months imprisonment and 12 months of supervised release. Defendant

is housed at FCI Milan and has served approximately 30% of his 30 month custodial


                                          2
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20              PageID.618     Page 3 of 22




sentence, as his projected release date is July 16, 2021. Defendant has not been

subject to discipline since his incarceration, and he is presently a trustee at Milan

facility. He is at the lowest security level, and he states that, prior to the facility’s lock

down due to COVID-19, he was granted passes that allowed him to go outside the

gates, without restraints.

       Defendant is approximately 30 years old, and he suffers from recently

diagnosed but serious underlying and pre-existing medical conditions.                  Those

conditions include, but are not limited to congestive heart failure, diabetes mellitus

(type two), asthma, obesity, and sleep apnea. He claims to be symptomatic in his

conditions because he experiences chest pain and shortness of breath and has to

monitor his conditions closely to prevent complications. Defendant represents that he

currently is prescribed medication to help alleviate the symptoms associated with his

diagnosis, has been hospitalized multiple times in the last six months, and is being

managed by the FCI Milan health clinic. Defendant contends that this combination of

conditions place him in the COVID-19 highest-risk category.

       Defendant states that, when he entered prison, he was a healthy human being.

Since then, he has been hospitalized for respiratory distress, and a medical team

performed an echocardiogram and chest x-ray. The echocardiogram measured how the

blood was moving through the heart and diagnosed heart failure. The normal ejection


                                              3
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.619    Page 4 of 22




fraction of an adult heart is between 55%-70%, but Defendant’s ejection fraction is

severely limited, pumping at only 12%. His ejection fraction is so low the heart

muscle is not contracting effectively to pump out blood from the left ventricle of his

heart to allow the bronchioles in the lungs to exchange carbon dioxide or waste with

oxygen in the air or environment to travel to the rest of his body to provide

oxygenated rich blood to his major organs and tissues. As a result, Defendant’s

cardiac complications caused him to have acute respiratory distress causing

pulmonary edema or pleural effusion (fluid in his lungs). He represents that this is

very commonly seen in patients with heart failure because of the relationship between

the heart and lungs and how they work synergistically.

      Defendant’s chest x-ray showed fluid around his lungs. To treat the fluid

around his lungs, the medical team performed a procedure called “thoracentesis” (also

known as a pleural tap). This procedure involves insertion of a small needle below the

rib cage into the lungs to remove the excess fluid. Defendant was discharged on

anti-hypertensive medications to maintain his heart, a diuretic to help rid some of the

fluid to prevent hospitalization and to be continually monitored by the nurses at the

prison. Defendant has been hospitalized two more times to have this procedure

repeated because of his heart condition continuously causing fluid around his lungs.

After an October 2019 hospital visit, follow up care revealed that Defendant requires


                                          4
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20              PageID.620     Page 5 of 22




a cardiac defibrillator (“ICD”) to address his heart failure.1

       Defendant contends that, because he suffers from these illnesses, and due to the

close quarters and the inability to follow social distancing, to wear protective gear, or

to follow any of the CDC protocols to be safe from COVID-19, he has been exposed

to COVID-19. He argues that he is unable to be transported to the hospital to be

tested for illnesses because of the fear of the exposure to COVID-19.

       On April 28, 2020, counsel for the Government spoke with Dr. Scherle, who

oversees Defendant’s care, and was told Defendant is being housed in the C-Unit

where he is quarantined to prevent his exposure to COVID-19. According to a BOP

official who government’s counsel communicated within the last few days, inmates

at FCI Milan, where Defendant is housed, who have been identified as “At Risk for

COVID-19” by Health Services, may be assigned to live in C-Unit. These selected

inmates, like Defendant, currently have not displayed any symptoms for COVID-19.

The purpose of C-Unit, is to mitigate possible exposure for these at risk inmates.

Sanitation and avoiding all cross contamination are key to limiting the risk of

exposure for these inmates. See BOP FAQs: Correcting Myths and Misinformation.


       1
        The Government states that, when Defendant self-reported to Milan on July 18, 2019,
the BOP diagnosed and began treating Defendant for multiple health issues about which
Defendant had been previously unaware. It states contends that the BOP's vigilant intake
assessment screening and health monitoring uncovered Defendant's health issues which, left
untreated, would likely have led to Defendant’s demise.

                                              5
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20        PageID.621    Page 6 of 22




And, orderlies have been assigned to maintain a high state of sanitation, inside of

C-Unit.

       Defendant claims to have very strong family ties, including a wife who is

employed at Sinai Grace Hospital as a nurse, a three year old daughter, and his

mother, all of whom are very supportive of him. Defendant states that, if the Motion

is granted, he will live with his wife and daughter at a private residence in Redford,

Michigan, where he has the ability to quarantine for 14 days. Defendant represents

that his wife will be able to put him on her health insurance plan. Prior to his

incarceration, he was employed at the Greenfield Plaza in Southfield, Michigan.

Defendant represents that he has been advised that he can return to that employment.

He contends that he does not present a danger to the safety of any person or the

community.

       Defendant states that he “recently” made a request to the warden at FCI Milan

for compassionate release. Defendant does not say when he made that request, but it

is undisputed that the BOP has not had 30 days to address Defendant’s request.

III.   Analysis

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts

to modify terms of imprisonment as follows (emphasis added):

             The court may not modify a term of imprisonment once it
             has been imposed except that—in any case—the court,
                                          6
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.622      Page 7 of 22




             upon motion of the Director of the Bureau of Prisons, or
             upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure
             of the Bureau of Prisons to bring a motion on the
             defendant’s behalf or the lapse of 30 days from the receipt
             of such a request by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does
             not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in
             section 3553(a) to the extent that they are applicable, if it
             finds that--

                   (i) extraordinary and compelling reasons warrant
                   such a reduction ... and that such a reduction is
                   consistent with applicable policy statements issued
                   by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) therefore requires that a defendant must satisfy both the

exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a reduction of his sentence.

      A.     Exhaustion

      The Government asserts that the Court does not have jurisdiction to address

Defendant’s COVID-19-based argument because he has yet to exhaust his

administrative remedies as required by statute. See 18 U.S.C. § 3582(c)(1)(A). The

Court acknowledges that a number of courts have denied applications for sentence

modification under § 3582(c)(1)(A) brought on the basis of the risk posed by

COVID-19, citing the fact that the defendant failed to exhaust administrative
                                          7
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.623    Page 8 of 22




remedies. See, e.g., United States v. Alam, Case No. 15-20351, 2020 WL 1703881, at

*2 (E.D. Mich. Apr. 8, 2020) (Cox, J.) (quoting Ross v. Blake, 136 S.Ct. 1850, 1857

(2016)) (denying a motion for compassionate release due to the COVID-19 outbreak

for failure to exhaust) (also citing may cases from across the country holding the

same); United States v. Matthews, No. 14-20427, ECF No. 320 at PgID 2111-13 (E.D.

Mich. Apr. 15, 2020) (Ludington, J.) (a court cannot waive the statutorily created

exhaustion requirement under 3582(c)(1); United States v. Zywotko, No. 2:19 Cr. 113,

2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Garza, No. 18

Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v.

Eberhart, No. 13 Cr. 00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020);

United States v. Hernandez, No. 19 Cr. 834, 2020 WL 1445851, at *1 (S.D.N.Y. Mar.

25, 2020); United States v. Gileno, No. 19 Cr. 161, 2020 WL 1307108, at *3 (D.

Conn. Mar. 19, 2020).

      There are circumstances where failure to exhaust may be excused as

unnecessary, specifically where: (1) it would be futile, either because agency decision

makers are biased or because the agency has already determined the issue; (2) the

administrative remedy process would be incapable of granting adequate relief; or (3)

where pursuing agency review would subject the prisoner to undue prejudice. See,

e.g., United States v. Saad, No. 16-20197, ECF No. 65, PgID 705 (E.D. Mich. May


                                          8
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20        PageID.624    Page 9 of 22




5, 2020) (Hood, C.J.); United States of America v. Wilson Perez, 17 Cr. 513 (S.D.N.Y.

4/1/2020) (citing Washington v. Barr, 925 F. 3d 109, 118 (2d Cir. 2019) (citing

McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992)). Numerous courts have agreed.

See, e.g.,United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at

**2–4 (S.D.N.Y. Apr. 3, 2020); United States v. Colvin, No. 19 Cr. 179, 2020 WL

1613943, at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the urgency of [d]efendant’s

request, the likelihood that she cannot exhaust her administrative appeals during her

remaining eleven days of imprisonment, and the potential for serious health

consequences, the [c]ourt waives the exhaustion requirement of Section

3582(c)(1)(A).”); United States v. Powell, 94 Cr. 316, ECF No. 98 (D.D.C. Mar. 28,

2020) (waiving exhaustion under § 3582(c)(1)(A) where the [c]ourt found that

“requiring defendant to first seek relief through the [BOP] administrative process

would be futile”).

      Defendant argues that his health, in light of COVID-19, places him in

extraordinary and compelling reasons for early release and meets other criteria. For

the reasons that follow, the Court holds that, due to the unique and unforeseen threat

posed by the COVID-19 pandemic to this Defendant because of his specific health

conditions, the exhaustion of administrative process can be waived.

      The Court notes the following language from Zukerman:


                                          9
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.625    Page 10 of 22




       Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement” that
       “must be strictly enforced.” United States v. Monzon, No. 99 Cr. 157,
       2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (citing Theodoropoulos
       v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (internal quotation marks and
       alterations omitted)).[] However, as this Court and others have held, the
       requirement of completing the administrative process may be waived “if
       one of the recognized exceptions to exhaustion applies.” United States
       v. Perez, No. 17 Cr. 513-3, 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1,
       2020); see United States v. Colvin, No. 19 Cr. 179, 2020 WL 1613943,
       at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the urgency of [d]efendant’s
       request, the likelihood that she cannot exhaust her administrative appeals
       during her remaining eleven days of imprisonment, and the potential for
       serious health consequences, the [c]ourt waives the exhaustion
       requirement of Section 3582(c)(1)(A).”); United States v. Powell, 94 Cr.
       316, ECF No. 98 (D.D.C. Mar. 28, 2020) (waiving exhaustion under §
       3582(c)(1)(A) where the [c]ourt found that “requiring defendant to first
       seek relief through the [BOP] administrative process would be futile”).


       “Even where exhaustion is seemingly mandated by statute ..., the
       requirement is not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d
       Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146–47
       (1992)).[] There are three circumstances where failure to exhaust may be
       excused. “First, exhaustion may be unnecessary where it would be futile,
       either because agency decisionmakers are biased or because the agency
       has already determined the issue.” Id. Second, “exhaustion may be
       unnecessary where the administrative process would be incapable of
       granting adequate relief.” Id. at 119. Third, “exhaustion may be
       unnecessary where pursuing agency review would subject plaintiffs to
       undue prejudice.” Id.

       All three of these exceptions apply here. “[U]ndue delay, if it in fact
       results in catastrophic health consequences, could make exhaustion
       futile. Moreover, the relief the agency might provide could, because of
       undue delay, become inadequate. Finally, and obviously, [Zukerman]
       could be unduly prejudiced by such delay.” Washington, 925 F.3d at
       120–21; see Bowen v. City of New York, 476 U.S. 467, 483 (1986)
       (holding that irreparable injury justifying the waiver of exhaustion

                                          10
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.626    Page 11 of 22




       requirements exists where “the ordeal of having to go through the
       administrative process may trigger a severe medical setback” (internal
       quotation marks, citation, and alterations omitted)); Abbey v. Sullivan,
       978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion
       would subject claimants to deteriorating health, ... then waiver may be
       appropriate.”); New York v. Sullivan, 906 F.2d 910, 918 (2d Cir. 1990)
       (holding that waiver was appropriate where “enforcement of the
       exhaustion requirement would cause the claimants irreparable injury” by
       risking “deteriorating health, and possibly even ... death”); see also
       Perez, 2020 WL 1546422, at *2–3 (holding that § 3582(c)(1)(A)’s
       exhaustion requirement could be waived where delay carried the risk of
       the vulnerable defendant contracting COVID-19). Here, even a few
       weeks’ delay carries the risk of catastrophic health consequences for
       Zukerman. The Court concludes that requiring him to exhaust
       administrative remedies, given his unique circumstances and the
       exigency of a rapidly advancing pandemic, would result in undue
       prejudice and render exhaustion of the full BOP administrative process
       both futile and inadequate.

       To be sure, “the policies favoring exhaustion are most strongly
       implicated” by challenges to the application of existing regulations to
       particular individuals. Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir.
       1996) (internal quotation marks, citation, and alterations omitted).
       Ordinarily, requests for a sentence reduction under § 3582(c) would fall
       squarely into that category. But “courts should be flexible in determining
       whether exhaustion should be excused,” id. at 151, and “[t]he ultimate
       decision of whether to waive exhaustion ... should also be guided by the
       policies underlying the exhaustion requirement.” Bowen, 476 U.S. at
       484. The provision allowing defendants to bring motions under §
       3582(c) was added by the First Step Act, in order to “increas[e] the use
       and transparency of compassionate release.” 132 Stat. 5239. Requiring
       exhaustion generally furthers that purpose, because the BOP is best
       situated to understand an inmate’s health and circumstances relative to
       the rest of the prison population and identify “extraordinary and
       compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A)(i). In
       Zukerman’s case, however, administrative exhaustion would defeat, not
       further, the policies underlying § 3582(c).


                                          11
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20          PageID.627     Page 12 of 22




 Zukerman, 2020 WL 1659880, at **2–3 (footnotes omitted).

       The Court finds that there are several factors that weigh in favor of Defendant’s

 release from FCI Milan. Although Defendant is only about 30 years old, he suffers

 from congestive heart failure, diabetes mellitus (type two) and sleep apnea, and he has

 been hospitalized three times in the last nine months for issues stemming from his

 congestive heart failure. Pursuant to the COVID-19 pandemic, it appears to the Court

 that Defendant’s health conditions place him in the “highest risk category for

 complications and death from the disease if infected.” See, e.g., Zukerman, 2020 WL

 1659880, at *4; Basank v. Decker, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020)

 (“The Court takes judicial notice that, for people . . . with underlying health problems,

 COVID-19 causes severe medical conditions and has increased lethality.”) (citation

 omitted). Even if the Court were to accept the argument that the BOP and FCI Milan

 are taking precautions to ensure the safety of prisoners,          Defendant’s risk of

 contracting COVID-19 is not speculative. There have been numerous cases of

 COVID-19 at FCI Milan, both among prisoners and staff.

       The Court is cognizant that Defendant is not scheduled to be released for more

 than two years, but it cannot ignore that the threat of COVID-19 exists now. As set

 forth above, Defendant: (a) has serious known underlying illnesses; (b) is detained in

 a facility where positive cases of the virus have been found; and (c) like other inmates,


                                            12
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20       PageID.628    Page 13 of 22




 Defendant is unable to take adequate measures to protect himself.

       The Court holds that Defendant’s serious health conditions and the high risk of

 contracting COVID-19 at FCI Milan justify the waiver of the exhaustion requirement.

       B.    Extraordinary and Compelling Reasons

       The Government contends that, even if the Court asserts jurisdiction,

 Defendant’s history and conditions do not warrant a compassionate release under the

 statute. 18 U.S.C. § 3582(c)(1)(A). Because § 3582(c)(1)(A) requires that release be

 "consistent with" the Sentencing Commission's policy statements, Defendant’s failure

 to meet the criteria in U.S.S.G. § 1B1.13 alone forecloses relief. Even when

 COVID-19 is taken into account, the Government argues that Defendant’s age and

 medical conditions do not satisfy the requirements in U.S.S.G. § 1B1.13(1)(A) & cmt.

 n.1. The Government states that Defendant’s health has been and continues to be

 proactively monitored by BOP staff at Milan, where they have diagnosed and are

 successfully treating Defendant’s medical conditions with surgical and non-surgical

 measures.

       The Government states that Defendant tested negative for COVID-19 on April

 11, 2020, ECF No. 42, Ex. B(2020 Medical Records, at 1), and as noted above,

 Defendant is being housed in the C-Unit where he is quarantined to prevent his

 exposure to COVID-19 and none of the selected inmates have displayed any


                                          13
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.629    Page 14 of 22




 symptoms for COVID-19. The Government asserts that placement in the C-Unit is a

 far safer place for Defendant than returning to Detroit to live with his wife, a

 practicing nurse at Sinai-Grace Hospital, which is an epicenter of the COVID-19

 pandemic.       Citing    https://www.freep.com/story/news/health/2020/04/13/

 michigan-coronavirus-dead-bodies-refrigerated-trucks-sinai-grace-hospital/298638

 3001/.

          The Government contends that Defendant is being safeguarded at Milan, but he

 could become exposed to COVID-19 by his wife if released. The Government states

 that, whether his wife works directly with COVID-19 patients or not, she is still in an

 environment and around individuals or co-workers exposed to it. For this reason, the

 Government asserts that Defendant’s argument for a safer release to home fails

 considerably.

          Although the sentence imposed on Defendant was just, the Court holds that the

 threat posed by COVID-19, in light of Defendant’s underlying health conditions,

 constitutes an “extraordinary and compelling reason” to modify his sentence under 18

 U.S.C. § 3582(c)(1)(A)(I). As stated by the Zukerman court, “[t]he severity of

 [Defendant]’s conduct remains unchanged. What has changed, however, is the

 environment where [Defendant] is serving his sentence. When the Court sentenced

 [Defendant], the Court did not intend for that sentence to ‘include incurring a great


                                            14
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20          PageID.630    Page 15 of 22




 and unforeseen risk of severe illness or death’ brought on by a global pandemic.”

 Zukerman, 2020 WL 1659880, at *6 (citing United States v. Rodriguez, 2020 WL

 1627331, at *12 (E.D. Pa. Apr. 1, 2020)).

       The United States Sentencing Commission has defined “extraordinary and

 compelling reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are extraordinary

 and compelling reasons for modification where “[t]he defendant is ... suffering from

 a serious physical or medical condition ... that substantially diminishes the ability to

 provide self-care within the environment of a correctional facility and from which he

 or she is not expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii).

       In this case, Defendant’s congestive heart failure, diabetes, , and sleep apnea

 meet that requirement. As the World Health Organization has determined, the

 populations most at risk of suffering severe health risks from COVID-19 include

 “those with underlying medical conditions (such as cardiovascular disease, diabetes,

 chronic respiratory disease [asthma], and cancer).” Coronavirus, World Health

 Organization (May 5, 2020), https://www.who.int/docs/default-source/coronavirus/

 situation- reports/20200311-sitrep-51-covid-19.pdf?sfvrsn=1ba62e57_10. According

 to the United States Center for Disease Control, individuals of any age who have

 serious underlying medical conditions, including serious heart conditions, diabetes,

 asthma, and obesity are at higher risk for severe illness from COVID-19. People Who


                                           15
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20         PageID.631    Page 16 of 22




 Are at Higher Risk for Severe Illness, Centers for Disease Control and Prevention

 (April     27,   2020),   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/ people-at-higher-risk.html.

          Defendant is among those persons most at risk. This Court and others have

 held that compassionate release is justified under such conditions. See, e.g., United

 Statest v. Saad, supra; United States v. Doshi, No. 13-20349, ECF No. 145 (E.D.

 Mich. Mar. 31, 2020) (recommending that the BOP release 64 year old defendant with

 diabetes and hypertension to home confinement); Perez, 2020 WL 1546422, at *4 (the

 defendant was at risk of experiencing serious complications from COVID-19 due to

 medical complications arising from two vicious beatings while he was incarcerated);

 Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding “extraordinary and

 compelling reasons justifying ... immediate release under Section 3582(c)(1)(A) and

 U.S.S.G. § 1B1.13” where defendant has “diabetes, a serious medical condition which

 substantially increases her risk of severe illness if she contracts COVID-19” (internal

 quotation marks, citation, and alteration omitted)); Rodriguez, 2020 WL 1627331, at

 *7 (granting compassionate release where defendant was “in the higher risk category

 for developing more serious disease” if exposed to COVID-19 because he “has Type

 2 diabetes mellitus with diabetic neuropathy, essential hypertension, obesity, and

 abnormal liver enzymes in a pattern most consistent with non-alcoholic fatty liver


                                            16
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20            PageID.632   Page 17 of 22




 disease”) (internal quotation marks and citations omitted); United States v. Jepsen, 19

 Civ. 73, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (granting compassionate

 release to defendant who “is immunocompromised and suffers from multiple chronic

 conditions that are in flux and predispose him to potentially lethal complications if he

 contracts COVID-19”); United States v. Gonzalez, No. 18 Cr. 1536155, 2020 WL

 1536155, at *3 (approving compassionate release where defendant “is in the most

 susceptible age category (over 60 years of age) and her COPD and emphysema make

 her particularly vulnerable”); United States v. Muniz, 09 Cr. 199, 2020 WL 1540325,

 at *2 (finding extraordinary and compelling circumstances because “[d]efendant has

 been diagnosed with serious medical conditions that, according to reports from the

 Center[s] for Disease Control, make him particularly vulnerable to severe illness from

 COVID-19 ... includ[ing] inter alia, end stage renal disease, diabetes, and arterial

 hypertension.”); United States v. Campagna, No. 16 Cr. 78-01, 2020 WL 1489829,

 at *3 (S.D.N.Y. Mar. 27, 2020) (approving compassionate release for defendant where

 his “compromised immune system, taken in concert with the COVID-19 public health

 crisis, constitutes an extraordinary and compelling reason to modify [d]efendant’s

 sentence on the grounds that he is suffering from a serious medical condition that

 substantially diminishes his ability to provide self-care”).

       For the reasons stated above, the Court finds that Defendant has demonstrated


                                           17
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20        PageID.633    Page 18 of 22




 that extraordinary and compelling reasons justify a modification of his term of

 imprisonment.

       C.     Defendant’s History

       The Government argues that Defendant’s offense and criminal history make

 him a danger to the community, see U.S.S.G. § 1B1.13(2), and a weighing of the §

 3553(a) factors support continued detention. The Government states that Defendant

 is a two-time armed robber and drug trafficker who quickly recidivated and was

 arrested for the instant offense approximately a year after discharge from parole. The

 Government also argues that Defendant used his time during state incarceration to

 learn how to commit the instant offense. For these reasons, the Government contends

 that Defendant has proven that he is unwilling to abide by society’s most basic norms,

 such that he is not likely to abide by the CDC's social-distancing protocols or other

 COVID-19-based restrictions if released.       Based on Defendant’s history, the

 Government contends that Defendant is: (1) likely to recidivate; and (2) unlikely to

 comply with conditions of release, social-distancing protocols, and stay-at-home

 orders, placing himself and others at risk of COVID-19 infection.

       The Court notes the Government’s position but finds that, in light of the

 COVID-19 pandemic, the enhanced health risks if Defendant remains incarcerated,

 and the manner in which Defendant’s release can be conditioned, a consideration of


                                          18
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20        PageID.634    Page 19 of 22




 the § 3553(a) factors does not support continued detention of Defendant. Most

 significantly, once released, Defendant will be subject to home confinement with

 electronic location monitoring. During this period of home confinement, between the

 electronic location monitoring and the other conditions of his release (including a

 prohibition on the use of computers and the internet), Defendant’s ability to commit

 a crime will be severely diminished.

       D.     Conclusion

       The BOP recently was allowed to “lengthen the maximum amount of time for

 which [it] is authorized to place a prisoner in home confinement.” Coronavirus Aid,

 Relief, and Economic Security Act (CARES Act), § 12003(b)(2), Pub. Law 116-136,

 134 Stat 281, 516 (Mar. 27, 2020). The Attorney General has issued two directives

 to the BOP ordering the Bureau of Prisons to use the “various statutory authorities to

 grant home confinement for inmates seeking transfer in connection with the ongoing

 COVID-19 pandemic.” (03-26-2020 Directive to BOP, at 1; 04-03-2020 Directive to

 BOP, at 1). The statutory authorities include the requirements in 18 U.S.C. § 3624(c)

 and (g) for home confinement in general, as well as the requirements in 34 U.S.C. §

 60541(g) for some elderly and terminally ill offenders. The directives require the

 Bureau of Prisons to identify the inmates most at risk from COVID-19 and “to

 consider the totality of circumstances for each individual inmate” in deciding whether


                                          19
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20       PageID.635    Page 20 of 22




 home confinement is appropriate. (03-26-2020 Directive to BOP, at 1). Finally, the

 directives instruct the Bureau of Prisons to consider “all at-risk inmates—not only

 those who were previously eligible for transfer” into home confinement. (04-03-2020

 Directive to BOP, at 2).

       For the reasons stated above, the Court grants Defendant’s Emergency Motion

 for Immediate Reduction of Sentence (Compassionate Release) pursuant to 18 U.S.C.

 § 3582(c)(1)(A). The Court reduces Defendant’s sentence to time served, and the

 Court imposes a term of supervised release equal to the unserved portion of his

 original term of imprisonment (as calculated by the BOP). The Court understands that

 Defendant has been in the C-Unit for more than 14 days ago and no C-Unit inmate has

 tested positive or showed symptoms of COVID-19 for at least that long. The Court

 therefore finds it unnecessary for the BOP to hold Defendant for a 14-day quarantine

 in order to protect the public and orders the BOP to release Defendant immediately.

       Defendant shall serve the new term of supervised release under home

 confinement, with electronic location monitoring to commence as soon as the

 Probation Department can safely install the necessary electronic monitoring

 equipment and upon such other conditions as the Probation Department deems

 necessary. The original 12 month period of supervised release is canceled.

 IV.   Conclusion


                                         20
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20       PageID.636   Page 21 of 22




       Accordingly,

       IT IS ORDERED that Defendant’s Emergency Motion for Immediate

 Reduction of Sentence (Compassionate Release) [ECF No. 37] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s sentence of imprisonment is

 reduced to time served.

       IT IS FURTHER ORDERED that the BOP shall release Defendant

 immediately, without holding for a 14-day quarantine period at FCI-Milan, and

 Defendant shall remain self-quarantined for 14 days after release.

       IT IS FURTHER ORDERED that, immediately upon release, Defendant shall

 commence a new term of supervised release that is equal to the unserved portion of

 his original term of imprisonment (as calculated by the BOP).

       IT IS FURTHER ORDERED that Defendant shall serve the new term of

 supervised release under home confinement, with electronic location monitoring to

 commence as soon as the Probation Department can safely install the necessary

 electronic monitoring equipment and upon such other conditions as the Probation

 Department deems necessary.

       IT IS FURTHER ORDERED that, within 24 hours of release from BOP

 custody, Defendant shall call the Probation Department to schedule an appointment.

       IT IS FURTHER ORDERED that Defendant’s original 12 month term of


                                          21
Case 2:18-cr-20037-DPH-DRG ECF No. 46 filed 05/12/20    PageID.637   Page 22 of 22




 supervised release imposed by the Court is canceled.

       IT IS ORDERED.



 Dated: May 12, 2020                   s/Denise Page Hood
                                       DENISE PAGE HOOD
                                       UNITED STATES DISTRICT JUDGE




                                         22
